Exhibit 10.2



TERMINATION AGREEMENT AND RELEASE


This Termination Agreement and Release (the “Agreement”) is entered into as of
January 31, 2005, by and between New England Power Company (“NEP”) and USGen New
England, Inc. (“USGenNE”). NEP and USGenNE are sometimes referred to herein
individually as “Party” or collectively as “the Parties”.

WHEREAS, NEP and USGenNE are parties to a PSA Performance Support Agreement
(Taunton Municipal Lighting Plant) dated as of August 5, 1997 (the “PSA”);

WHEREAS, pursuant to the PSA, USGenNE is agent to NEP in connection with a
System Power Sales Agreement dated as of November 10, 1993 between NEP and
Taunton Municipal Lighting Plant (“TMLP”)(the “Power Sales Agreement”);

WHEREAS, pursuant to a Settlement Agreement and Release dated as of the same
date as this Agreement (the “Settlement Agreement”), NEP, USGenNE, and TMLP have
agreed to terminate the Power Sales Agreement;

WHEREAS, on July 8, 2003, USGenNE filed a voluntary petition for relief under
Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the
District of Maryland, Greenbelt Division (the “Bankruptcy Court”), Case No.
03-30465(PM) (the “USGenNE Bankruptcy”);

WHEREAS, the Settlement Agreement is subject to approval by the Bankruptcy
Court; and

WHEREAS, the Parties desire to terminate the PSA in accordance with this
Agreement;

NOW, THEREFORE, in consideration of these premises, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto agree as follows:


 1.  Effective upon the PSA Termination Date of the Power Sales Agreement as set
     forth in the Settlement Agreement, the Parties agree that the PSA and the
     Parties’ respective rights, benefits and obligations thereunder shall be
     terminated. Other than as set forth in this Agreement, the Parties shall
     have no further rights or obligations between themselves arising under or
     relating in any way whatsoever to the PSA.
     
     
 2.  The Parties agree that the PSA shall continue in effect after approval of
     the Settlement Agreement by the Bankruptcy Court to the extent necessary to
     provide for accountings, final billing, and payments related to the Power
     Sales Agreement.
     
     
 3.  The Parties agree that they will continue to perform their obligations
     under the PSA until the PSA is terminated in accordance with the provisions
     of this Agreement.
     
     
 4.  Subject only to the provisions of this Agreement, USGenNE for itself and
     its respective officers, agents, attorneys, predecessors, directors,
     employees, successors, and assigns does hereby release and forever
     discharge NEP and its respective officers, agents, attorneys, predecessors,
     principals, trustees, employees, successors, and assigns of and from any
     and all claims, demands, attorney's fees, costs, actions and causes of
     action of every kind or nature, whether known or unknown, suspected or
     unsuspected that USGenNE now has, may in the future have, or has at any
     time heretofore had against NEP but only those arising under or relating to
     the PSA or the Power Sales Agreement.
     
     
 5.  Subject only to the provisions of this Agreement, NEP for itself and its
     respective officers, agents, attorneys, predecessors, principals, trustees,
     successors, assigns, and employees does hereby release and forever
     discharge USGenNE and its respective officers, agents, attorneys,
     predecessors, directors, shareholders, successors, assigns, and employees
     of and from any and all claims, demands, attorney's fees, costs, actions
     and causes of action of every kind or nature, whether known or unknown,
     suspected or unsuspected that USGenNE now has, may in the future have, or
     has at any time heretofore had against NEP but only those arising under or
     relating to the PSA or the Power Sales Agreement.
     
     
 6.  Each Party represents and warrants to the other Party that the individual
     executing this Agreement on such Party's behalf is fully authorized to do
     so and, further, that such individual is fully authorized to bind the Party
     on whose behalf it is executing this Agreement to the terms of all releases
     of claims, undertakings and obligations of that Party as set forth in this
     Agreement.
     
     
 7.  The effective day of this Agreement shall be the date set forth above.
     
     
 8.  The Agreement shall be governed by and construed and enforced in accordance
     with the laws of the Commonwealth of Massachusetts.
     
     
 9.  This Agreement may be executed in counterparts, which together shall
     comprise the executed Agreement.
     
     
 10. This Agreement may be modified, amended or supplemented only by a written
     instrument which specifically references this Agreement and is signed by
     all Parties.
     
     
 11. Each Party has been advised by its own legal counsel and, in executing this
     Agreement, does not rely upon any representations, promises, or inducements
     made by any other Party or its representatives, with the sole exception of
     the premises and provisions set forth herein. The fact that a Party or
     counsel for a party drafted a provision or provisions of this Agreement
     shall not cause that provision or those provisions to be construed against
     the drafting Party.
     
     
 12. This Agreement shall constitute the entire understanding of the Parties
     with respect to its subject matter. It shall be binding upon and inure to
     the benefit of the Parties and their respective successors and assigns.
     None of the Parties shall assign its rights and obligations under this
     Agreement without the prior written consent of the other Parties.




[The remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties' authorized representatives have duly executed
this Agreement as an instrument under seal on the day and year first written
above.





NEW ENGLAND POWER
COMPANY

By: /s/ John Sherman               
John F. Sherman, III
Title: Deputy General Counsel    

Date: January 28, 2005              


USGEN NEW ENGLAND, INC.


By: /s/ James G. Utt                  

Title: V.P.                                     

Date: 1/31/05                              











